-Motion for leave to appeal to the Court of Appeals granted. The following questions are certified: 1. Upon the facts appearing in the record herein, did Louis F. Mentz waive any right that he may have had to the rents of the premises here involved under the assignment of May 29, 1930, as against the rights of Arville M. Turner under the receivership obtained by her in her foreclosure action. 2. Upon the facts appearing in the record herein, was the appellant Arville M. Turner entitled to the rents collected by Arthur E. Muth as receiver upon the vacation on December 2, 1931, of the order appointing him receiver. Present — Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ. [See ante, p. 607.]